i          i        i                                                                          i       i       i




                                            No. 04-09-00628-CR

                                             IN RE John RICH

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 28, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 2, 2009, relator John Rich filed a petition for writ of mandamus, seeking to

compel the trial court to rule on his pro se motion for discovery.

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court.2 A criminal defendant is not entitled to hybrid representation. See Robinson v.

State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995). A trial court has no legal duty to rule on a pro se motion filed with regard to a

criminal proceeding in which the defendant is represented by counsel. See Robinson, 240 S.W.3d




          … This proceeding arises out of Cause No. 2008-CR-4083, styled State of Texas v. John Rich, in the 144th
           1

Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.

         … Attorney Charles Bunk was appointed on October 8, 2009 to represent relator in the criminal proceeding
           2

pending in the trial court.
                                                                                        04-09-00628-CR

at 922. Consequently, the trial court did not abuse its discretion by declining to rule on relator’s pro

se motion that relates directly to his confinement based on the criminal proceeding pending in the

trial court. Accordingly, relator’s petition for writ of mandamus is denied. TEX . R. APP . P. 52.8(a).



                                                                PER CURIAM

DO NOT PUBLISH




                                                  -2-